An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

TERRELL T. TAYLOR, No. 68717
Petitioner,

VS.

THE STATE OF NEVADA, F E  E g

“Resgondentl
081' l 5 Zﬂlﬁ

TRACIE iv; erxsmmm
i

CLERK QF SUPREME COURT

BY «
DEPUTY CLERB:

ORDER DENYING PETITION

This is a. pro se petition for a writ of mandamus. Petitioner
asks this caurt to direct the justice court t0 make available to him all
exculpatory evidence. Without deciding upon the merits of any claims
raised in the dacuments submitted in this matter, we decline ta exercise
9111' original jurisdictien because petitioner has an adequate remedy in a
direct appeal if he is canvicted. See NR8 34.160; NR8 34.170.
Accordingly, we

ORDER the petitian DENIED.

Saitta

       

Gibbons

Pickering

 

cc: Terrell T. Taylar
‘ Attorney General/Carsan City

SUPREME GMT
0::
New»

(2 19m. aw
H  $1470